—In an action for a divorce and ancillary relief, the defendant wife appeals from so much of an order of the Supreme Court, Suffolk County (Lifson, J.), dated June 12, 1997, as granted her application for counsel fees only in the sum of $5,250, and denied her application for authorization to secure her unpaid counsel fees with a lien upon her home.
Ordered that the order is affirmed insofar as appealed from, without costs or disbursements.
We decline to disturb the Supreme Court’s award of counsel fees, the evaluation thereof being committed primarily to the sound discretion of the trial court, which is in a “superior position to judge those factors integral to the fixing of counsel fees” (Levine v Levine, 179 AD2d 625, 626; see also, Matter of Aronesty v Aronesty, 202 AD2d 240). The defendant wife’s inability to pay her entire legal bill does not warrant holding the plaintiff husband responsible for payment where the court found that the wife’s counsel prolonged this action in bad faith in order to increase his fees (see, Matter of Aronesty v Aronesty, supra).
The defendant wife’s remaining contentions are without *499merit. Copertino, J. P., Sullivan, Pizzuto and Goldstein, JJ., concur.